DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
02.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.

Response to Arguments
03.	Applicant argues that not all claimed limitations are disclosed by the prior art references, Chu and Mehta.  More specifically, it is argued that Mehta does not disclose the claimed limitation of “breaking a value into address bits, prefix bits, and signature bits, to prepare for a search for the value in a compressed index summary table”, in that Mehta does not disclose the specific mechanism for searching a summary table.  Examiner agrees that Mehta does not fully disclose this entire claim limitation, but it is the combination of Chu and Mehta that teach this claim limitation.  Chu has been relied upon to teach the majority of the Applicant’s claimed limitations, and namely the above 
	Applicant next argues that although Chu discloses the actions of breaking a value into different bits in order to prepare for searching, that this is not specifically done on a compressed index summary table.  This argument appears to stem from the same argument above, in that Applicant argues that Chu, much like Mehta, does not disclose the entirety of the first claimed limitation by itself.  However, and as explained above, it is the combination of Chu and Mehta that the Applicant’s claimed limitation is met.  Applicant further argues that the combination of Chu and Mehta could only be accomplished through impermissible hindsight.  Examiner respectfully disagrees.  Applicant has not supplied any arguments as to why impermissible hindsight would be necessary here, such as the prior art being in different fields of endeavor or that there was a lack of motivation to combine the teachings of the prior art.  Therefore it is unclear why it is believed that impermissible hindsight was used to combine these prior art references.  Furthermore, Examiner asserts that Chu and Mehta are indeed in the same field of endeavor, namely the searching of tables to find results.  Mehta is seen to 
	Applicant argues that Chu does not disclose prefix bits.  Examiner respectfully disagrees.  Applicant states that Chu teaches prefixes for search keys, and that they have associated lengths and bits, but then argues that this does not read on a prefix bit, as is consistent with the claims and specification.  First off, Examiner notes that the prefix bit is not given a specific definition within the claims, or even in the specification, that would explain that it is more than a prefix for a value.  Furthermore, paragraphs [0017] and [0025] of Chu explain how values have prefixes and that they are used as search keys.  Chu teaches that values have bits, including prefix bits, which are used in the searching of the hash tables to return results.  This reads on the Applicant’s claimed limitation of a prefix bit.

Claim Rejections - 35 USC § 103
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



06.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US PGPub 2016/0269290), hereinafter "Chu", in view of Mehta et al. (US PGPub 2012/0090035), hereinafter “Mehta”.
	Consider claim 1, Chu discloses a method, comprising:
	generating address bits, prefix bits, and signature bits from a value, to prepare for a search for the value in a compressed index [summary table] (paragraphs [0017] – [0020], a value is determined to contain bits, which include values for an address, a prefix, and a signature, which is used to search for a value);
	determining a container in the compressed index [summary table] at an address specified by the address bits, the container comprising a prefix table with bits set corresponding to the prefix bits determined by aggregate values associated with the container and a signature table containing the signature bits (paragraphs [0022] – [0025], buckets are determined, which are used to determine the address for an index, a prefix table whereby the prefixes are used to determine the values in the buckets, and signatures that are used to store values in the container);
	searching for a match in the compressed index [summary table], based on a function of values within the prefix and signature tables (paragraphs [0018], [0021], the prefix and signatures are used to determine a result for the data values);

	However, Chu does not specifically disclose a compressed index summary table.
	In the same field of endeavor, Mehta discloses a method comprising:
	a compressed index summary table (paragraphs [0106] – [0110], a compressed index summary table is determined which is used to perform storage and searching operations).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the compressed index summary table taught by Mehta into the storage and searching of hash tables using indexes for the purpose of allowing more efficient storage and retrieval of data).
	Consider claim 2, and as applied to claim 1 above, Chu discloses a method comprising:
	a result of the search is a determination that the value is not contained in the hash table (paragraphs [0017], [0022] a determination is made as to whether or not the value is in the hash table).
	Consider claim 3, and as applied to claim 1 above, Chu discloses a method comprising:
	each container has a transit table that indicates whether a corresponding set of signature bits from the signature table have a same prefix as a preceding set of signature bits from the signature table (paragraphs [0022] – [0025], a determination is made as to whether the prefixes and signatures are matched up together).
claim 4, and as applied to claim 1 above, Chu discloses a method comprising:
	the method uses the transit table, the prefix table, and the signature table to determine whether the value is contained in the hash table (paragraphs [0023], [0026], different tables are used for the values in order to determine if the values are contained in the hash table).
	Consider claim 5, and as applied to claim 1 above, Chu discloses a method comprising:
	the value being searched for is an entirety of a key stored in the hash table (paragraphs [0023] – [0025], the search is to locate a key).
	Consider claim 6, and as applied to claim 1 above, Chu discloses a method comprising:
	determining a search result indicates the location of the value in the hash table at which the desired value would be found (paragraph [0029], the locations of the values in the hash tables for the values are determined).
	Consider claim 7, and as applied to claim 1 above, Chu discloses a method comprising:
	identifying a container (paragraphs [0022] – [0025], buckets are determined);
	determining whether a prefix table of the identified container has a bit set according to the prefix bits of the value (paragraphs [0022] – [0025], the bits for the prefixes are determined for the values);

	Consider claim 8, Chu discloses a non-transitory computer-readable media having instructions thereupon which, when executed by one or more processors, cause the one or more processors to perform operations comprising:
	separating bits of a value into address bits, prefix bits, and signature bits, to prepare for a search for the value in a compress index [summary table] (paragraphs [0017] – [0020], a value is determined to contain bits, which include values for an address, a prefix, and a signature, which is used to search for a value);
	determining a container using the compressed index [summary table] at an address specified by the address bits, the container comprising a prefix table with bits set corresponding to the prefix bits determined by aggregate values associated with the container and a signature table containing the signature bits determined by the aggregate values associated with the container (paragraphs [0022] – [0025], buckets are determined, which are used to determine the address for an index, a prefix table whereby the prefixes are used to determine the values in the buckets, and signatures that are used to store values in the container);
	identifying, using the one or more processors, a search result from the compressed index [summary table], based on a function of the prefix and signature tables and the determined prefix and signature bits (paragraphs [0018], [0021], the prefix and signatures are used to determine a result for the data values).
	However, Chu does not specifically disclose a compressed index summary table.

	a compressed index summary table (paragraphs [0106] – [0110], a compressed index summary tables is determined which is used to perform storage and searching).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the compressed index summary table taught by Mehta into the storage and searching of hash tables using indexes for the purpose of allowing more efficient storage and retrieval of data).
	Consider claim 9, and as applied to claim 8 above, Chu discloses a non-transitory computer-readable media comprising:
	the search result is a determination that the value is not contained in a hash table corresponding to the compressed index summary table (paragraphs [0017], [0022] a determination is made as to whether or not the value is in the hash table).
	Consider claim 10, and as applied to claim 8 above, Chu discloses a non-transitory computer-readable media comprising:
	each container has a transit table that indicates whether a corresponding set of signature bits from the signature table have a same prefix as a preceding set of signature bits from the signature table (paragraphs [0022] – [0025], a determination is made as to whether the prefixes and signatures are matched up together).
	Consider claim 11, and as applied to claim 8 above, Chu discloses a non-transitory computer-readable media comprising:

	Consider claim 12, and as applied to claim 8 above, Chu discloses a non-transitory computer-readable media comprising:
	the value is an entirety of a key stored in a hash table (paragraph [0019], the hash tables stores the value as a key).
	Consider claim 13, and as applied to claim 8 above, Chu discloses a non-transitory computer-readable media comprising:
	identifying a container (paragraphs [0022] – [0025], buckets are determined);
	finding a bit set in the prefix table of the container according to the prefix bits of the value (paragraphs [0022] – [0025], the bits for the prefixes are determined for the values);
	finding the signature bits of the value in the signature table of the container (paragraphs [0022] – [0025], the bits for the signatures are determined for the values).
	Consider claim 14, and as applied to claim 8 above, Chu discloses a non-transitory computer-readable medium comprising:
	the container is one of a plurality of containers in the compressed index summary table that includes encoding locality of hash values of a hash table into transit tables of the plurality of containers (paragraphs [0025] – [0028], multiple buckets are identified for the indexes and tables).
	Consider claim 15, Chu discloses a system, comprising one or more processors configured to:

	determine a container in the compressed index [summary table] at an address specified by the address bits, the container comprising a prefix table with bits set corresponding to the prefix bits determined by aggregate values associated with the container and a signature table containing the signature bits (paragraphs [0022] – [0025], buckets are determined, which are used to determine the address for an index, a prefix table whereby the prefixes are used to determine the values in the buckets, and signatures that are used to store values in the container);
	search for a match in the compressed index [summary table], based on a function of values within the prefix and signature [tables] (paragraphs [0018], [0021], the prefix and signatures are used to determine a result for the data values);
	determining, by one or more processors, whether the value is contained in a hash table corresponding to the [summary table] based on the searching (paragraphs [0022] – [0024], a hash table is searched to find a particular value).
	However, Chu does not specifically disclose a compressed index summary table.
	In the same field of endeavor, Mehta discloses a system comprising:
	a compressed index summary table (paragraphs [0106] – [0110], a compressed index summary tables is determined which is used to perform storage and searching).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the compressed index summary table 
	Consider claim 16, and as applied to claim 15 above, Chu discloses a system comprising:
	a result of the search includes a determination that the value is not contained in the hash table (paragraphs [0017], [0022] a determination is made as to whether or not the value is in the hash table).
	Consider claim 17, and as applied to claim 15 above, Chu discloses a system comprising:
	generate the compressed index summary table having a plurality of containers, where each container of the plurality of containers has a transit table the indicates whether a corresponding set of signatures bits from the signature table have a same prefix as a preceding set of signature bits from the signature table (paragraphs [0025] – [0028], multiple buckets are identified for the indexes and tables).
	Consider claim 18, and as applied to claim 15 above, Chu discloses a system comprising:
	use the transit table, the prefix table, and the signature table to determine whether the value is contained in the deduplication map level (paragraphs [0023], [0026], different tables are used for the values in order to determine if the values are contained in the hash table).
	Consider claim 19, and as applied to claim 15 above, Chu discloses a system comprising:

	Consider claim 20, and as applied to claim 15 above, Chu discloses a system comprising:
	determining the search result indicates an approximate location in the hash table at which the desired value is found (paragraph [0029], the locations of the values in the hash tables for the values are determined).

Conclusion
07.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Van Lunteren, Jan				US PGPub	2006/0095588

08.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           


	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

March 27, 2021